                                           United States District Court
                                             DISTRICT OF MONTANA BILLINGS DIVISION


    UNITED STATES OF AMERICA                                                               AMENDED JUDGMENT IN A CRIMINAL CASE

    V.                                                                                     Case Number: CR 19-90-BLG-SPW-2

   BARBARA MARY DAYCHIEF                                                                   USM Number: 17714-046
    Date of Original Judgment or Last Amended Judgment:                                    Paul Gallardo
   6/23/2021
    Reason for Amendment:                                                                  Defendant's Attorney

    □     Correction of sentence on remand (18 U.S.C. 3742(f)(1) and (2))          n       Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                           3583(e))
    □     Reduction of Sentence for Changed Circumstances                          □       Modification of Imposed Term of Imprisonment for Extraordinary and
          (Fed.R.Crim.P.35{b))                                                             Compelling Reasons (18 U.S.C. § 3582(c)(1))
    □     Correction of Sentence by Sentencing Court (Fed.R.Crim.P.36)             □       Modification of Imposed Term of Imprisonment for Retroactive
                                                                                           Amendment(s) lop the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
^ IS Correction ofSentence forClcrical Mistakc(Fcd.R.Crim.P.36)                    □       Direct Motion to District Court Pursuant    □ 28 U.S.C. § 2255 or
                                                                                                 □     18 U.S.C. § 3559(c)(7)
                                                                                   □       Modification of Restitution Order (18 U.S.C, § 3664)

  THE DEFENDANT:
    ISI   pleaded guilty to count(s)                                Iss
          pleaded nolo contendere to count(s) which was
    □
          accepted by the court
          was found guilty on count(s) after a plea of not
    □
          guilty


  The defendant is adjudicated guilty of these offenses:
   Title & Section / Nature of Offense                                                                            Offense Ended              Count
    18;64] .F   Theft Of Federal Funds                                                                            03/01/2018




  The defendant is sentenced as provided in pages 2 through 13 of this Judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.


   D      The defendant has been found not guilty on count(s)
          The Indictment and Superseding indictment D is Kl are dismissed on the motion of the United States

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
  residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
  ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
  circumstances.                                                                       I               ^^

                                                                            Date oj^mposition ofJudgment


                                                                            lignalure of Judge

                                                                            Susan P. Walters. United States District Judge
                                                                            Name and Title of Judge

                                                                            JuneZ^, 2021
                                                                            bale
